     Case 1:19-cv-22769-JLK Document 1 Entered on FLSD Docket 07/05/2019 Page 1 of 6



1                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
2
                              MIAMI DIVISION
3
                                                 )
4
      ANDREA BAKER,                              ) Case No.:
5                                                )
                  Plaintiff,                     )
6           v.                                   )
7
                                                 )
      CAPITAL ONE BANK (U.S.A.),                 ) JURY TRIAL DEMANDED
8     N.A.,                                      )
                                                 )
9
                     Defendant.                  )
10

11                                        COMPLAINT
12
            ANDREA BAKER (“Plaintiff”), by and through her attorneys, KIMMEL &
13
      SILVERMAN,        P.C.,   alleges    the     following   against   CAPITAL   ONE
14

15
      (“DEFENDANT”):

16
                                     INTRODUCTION
17

18
            1. Plaintiff’s Complaint is based on the Telephone Consumer Protection

19    Act, 47 U.S.C. §227 et seq. (“TCPA”).
20
                                JURISDICTION AND VENUE
21
            2. Because this matter involves a federal question, jurisdiction of this
22

23    Court arises under 28 U.S.C. § 1331.

24          3. Defendant regularly conducts business in the State of Florida.
25

26

27                                               -1-

28
                                     PLAINTIFF’S COMPLAINT
     Case 1:19-cv-22769-JLK Document 1 Entered on FLSD Docket 07/05/2019 Page 2 of 6



1           4.      During the relevant time period, Plaintiff resided in Florida and the
2
      facts and occurrences underlying this Complaint took place primarily in the State
3
      of Florida.
4

5           5. Thus, personal jurisdiction is established.

6           6. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
7
                                           PARTIES
8
            7. Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
9

10          8. Plaintiff is a natural person who now resides in Conyers, Georgia.
11    During the time period relevant to this Complaint, Plaintiff resided in Miami,
12
      Florida.
13

14
            9. Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

15          10. Defendant is a corporation with its principal place of business located at
16
      1680 Capital One Drive, McLean, VA 22101.
17
            11. Defendant acted through its agents, employees, officers, members,
18

19
      directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

20    representatives, and insurers.
21
                                  FACTUAL ALLEGATIONS
22
            12. At all times relevant hereto, Plaintiff maintained a cellular telephone
23

24    number.

25          13. Plaintiff only used that number as for her cellular telephone.
26

27                                             -2-

28
                                       PLAINTIFF’S COMPLAINT
     Case 1:19-cv-22769-JLK Document 1 Entered on FLSD Docket 07/05/2019 Page 3 of 6



1           14. Defendant placed repeated, continuous, and harassing telephone calls to
2
      Plaintiff’s cellular telephone number.
3
            15. Defendant used an automatic telephone dialing system, automated
4

5     message and/or prerecorded voice when contacting Plaintiff.

6           16. Plaintiff knew that Defendant was using an automatic telephone dialing
7
      system, automated message and/or prerecorded voice because when she answered
8
      calls she would be greeted with either a recorded message identifying Defendant
9

10    before the call was transferred to a live representative or dropped.
11          17. Defendant’s telephone calls were not made for “emergency purposes.”
12
            18. Desiring to stop the repeated telephone calls, Plaintiff spoke with
13

14
      Defendant’s agents and told them to stop calling her when the calls first began.

15          19. However, Defendant failed to update its records to restrict telephone
16
      calls to Plaintiff’s cellular telephone despite Plaintiff’s multiple requests to stop
17
      calling.
18

19
            20. Despite her request to stop calling, Defendant continued to call Plaintiff

20    on her cellular telephone.
21
            21. Plaintiff found Defendant’s repeated automated calls to be invasive,
22
      harassing, frustrating, annoying, aggravating, and upsetting.
23

24

25                                         COUNT I
26

27                                             -3-

28
                                      PLAINTIFF’S COMPLAINT
     Case 1:19-cv-22769-JLK Document 1 Entered on FLSD Docket 07/05/2019 Page 4 of 6



1              DEFENDANT VIOLATED THE TELEPHONE CONSUMER
                             PROTECTION ACT
2

3           22. Plaintiff incorporates the forgoing paragraphs as though the same were
4
      set forth at length herein.
5
            23. Defendant initiated multiple automated telephone calls to Plaintiff’s
6

7
      cellular telephone number.

8           24. Defendant initiated calls to Plaintiff’s cellular telephone using a pre-
9
      recorded or artificial voice.
10
            25. Defendant initiated automated calls to Plaintiff using an automatic
11

12    telephone dialing system.

13          26. Defendant’s calls were to Plaintiff were not made for “emergency
14
      purposes.”
15
            27. After Plaintiff told Defendant to stop calling, Defendant knew or should
16

17    have known that it did not have consent to call and/or that any consent it thought it
18    had was revoked.
19
            28. Defendant’s acts as described above were done with malicious,
20
      intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
21

22    under the law and with the purpose of harassing Plaintiff.
23
            29. The acts and/or omissions of Defendant were done unfairly, unlawfully,
24
      intentionally, deceptively and fraudulently and absent bona fide error, lawful right,
25

26
      legal defense, legal justification or legal excuse.

27                                             -4-

28
                                       PLAINTIFF’S COMPLAINT
     Case 1:19-cv-22769-JLK Document 1 Entered on FLSD Docket 07/05/2019 Page 5 of 6



1            30. As a result of the above violations of the TCPA, Plaintiff has suffered
2
      the losses and damages as set forth above entitling Plaintiff to an award of
3
      statutory, actual and trebles damages.
4

5

6

7
                                    PRAYER FOR RELIEF
8
         WHEREFORE, Plaintiff, ANDREA BAKER, respectfully prays for a judgment
9

10    as follows:
11                  a.     Statutory damages of $500.00 per violative telephone call
12
                           pursuant to 47 U.S.C. § 227(b)(3)(B);
13

14
                    b.     Treble damages of $1,500.00 per violative telephone call

15                         pursuant to 47 U.S.C. §227(b)(3);
16
                    c.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
17
                    g.     Any other relief deemed appropriate by this Honorable Court.
18

19

20                               DEMAND FOR JURY TRIAL
21
             PLEASE TAKE NOTICE that Plaintiff, ANDREA BAKER, demands a
22
      jury trial in this case.
23

24

25

26

27                                             -5-

28
                                      PLAINTIFF’S COMPLAINT
     Case 1:19-cv-22769-JLK Document 1 Entered on FLSD Docket 07/05/2019 Page 6 of 6



1

2

3

4

5

6

7                                        Respectfully submitted,
8

9
      Dated: 7/5/2019                    By: /s/ Amy L. Bennecoff Ginsburg
10                                       Amy L. Bennecoff Ginsburg, Esq.
                                         Kimmel & Silverman, P.C.
11                                       30 East Butler Pike
                                         Ambler, PA 19002
12                                       Phone: (215) 540-8888
                                         Facsimile: (877) 788-2864
13                                       Email: aginsburg@creditlaw.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27                                        -6-

28
                                  PLAINTIFF’S COMPLAINT
